Title: From Benjamin Franklin to Deborah Franklin, 20 February 1768
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London, Feb. 20. 1768
I have written to you lately by Packet, by Mr. Ayres, and by Capt. Falkener,  and have little to add; but I know you will expect a Line by our Friend Capt. Story. I hope he will succeed in his new Employment, and indeed I make no doubt of it, for he is very obliging and seems to be much lik’d. It griev’d me to hear of the Death of that fine Child of theirs.
I continue well except a little Cold I took lately, which is now going off. I am beginning to prepare for my Return, in which I shall chuse to leave England about May or June, as that Season promises the mildest Weather for crossing the Seas.
Pray thank Mr. Coombe from me for his Son’s ingenious poetical Exercise he was so good as to send me. It gives me Pleasure to find my Friend has a Son of so promising a Genius.
I long to be with you, being as ever, Your affectionate Husband
  B Franklin

  My Love to our dear Sally.
Inclosed are some of our Relations Letters. Mrs. Johnson is my Sister Ann’s Daughter, a Sister of Mr. William’s Wife. She is Widow of an Officer, and has two Children here, a fine Girl of 14 and a Boy of 11.

